Title: To Benjamin Franklin from Samuel Wharton, 2 June 1778
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
London June 2d 1778
By the Bearer Mr. Pringle I have sent you the News Papers, Parliamentary Register &c., and I beg leave to trouble you with Copys of Letters, which have passed between Mr. Williams and myself on the Subject of an aspersion of my Character. I am just informed, That above a Month ago Mr. Williams unkindly communicated this Calumny to Dr. Smith, and That it has been repeated both here and in Paris. May I therefore request the Favor of you to lay the within Papers before the Honorable Mr. Adams and Mr. Lee, as my Justification against so groundless an Accusation? I can add nothing to my Letter marked No. 3. I have told the Truth, The whole Truth and nothing but the Truth.
In Consequence of Mr. Williams’s Note, marked No. 4, I named Friday last for his calling on Me. He came accordingly, and told Me, “He was Perfectly satisfied, That the Charge brought against Me was unjust and groundless, and wished the affair might be dropped”. I answered, That the Calumny was of so gross a Nature, and might be attended with such serious Consequences I could not listen to any verbal Declarations, But expected He would, in writing, explicitly inform Me Who were his Authors, or answer my Letter No. 3, and acknowledge That He was thoroughly convinced of my Innocence, and the scandalous Defamation of my Character. The latter He promised immediately to do. But I have neither seen, nor heard from Him since.
Government have received Advices from Philadelphia as late as the 28th of April. The Andromeda Man of War was arrived at New York. She carried a Copy of the proposed Bill of Concession; Which was afterwards Passed into a law. The Ministerialists say, That Eight Days before the Arrival of this Ship The Treaties with France had been ratified by Congress. General Clinton got to Philadelphia on the 24th of april, and immediately assumed the Command of the Army. Sir William Howe was to embark for this Place on the 7th of May, as were at the same Time The Guards, and Burgoyne’s Regiment of Dragoons. They were to be conveyed by a Fleet of Thirteen Sail of Frigates. Colonel Maud and Major Fitzpatrick, who arrived yesterday from Philadelphia, talk much of the Distresses of the Americans. Lord Suffolk, on Account of his frequent Attacks with the Gout, has given Notice of his Resignation. The Negociation (Whatever it was) with the Rockinghams, and Lord Shelburne, is intirely broken Off. All parties are exceding angry with Lord Sandwich, for having imposed Upon Them respecting the Navy. Admiral Keppel cannot put to Sea While the Wind continues, as it is, South West. With the sincirst Respect and Esteem, and with my Compliments to your Nephew I am dear Friend Yours most affectionatly
Saml. Wharton
His Excellency Benjamin Franklin Esqr. &c &c &c
 
Endorsed: Dispute Wharton & Williams
